DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 02/16/2021, with respect to 35 USC § 102 and 103 rejections have been fully considered and are persuasive.  The 35 USC § 102 and 103 rejections of the claims have been withdrawn. 

Reasons for Allowance
3.	Claims 1-3, 5-7, 9-11 are allowed.  Claims 1-3, 5-7, 9-11 are renumbered as 1-9, respectively.

4.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 5, and 9, Ishida (US 7,379,198) discloses an information processing apparatus (A host device 2, Figure 1) comprising: a reception unit configured to receive designation of a level of a print quality requirement concerning a print product (Receiving command data from the printer 1 via the communication I/F unit 273, the command interpretation unit 276 interprets the command contained in this command data and performs control such the processing according to such interpretation results is conducted; col. 16, lines 60-65, Figure 27.  Also, col. 6, lines 15-45 which is indicating 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, a storage unit configured to store a table in which the level of a print quality requirement is associated with information indicating an acceptable range of a quality level for each of a plurality of print parameters; an identification unit configured to identify the information indicating the acceptable range 

Regarding claims 2-3, 6-7, 10-11, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Soriano et al. (US 9,940,074) discloses the method, wherein the predetermined print quality is a setting of a high color quality print, and wherein the high color quality print has a color quality exceeding a predetermined print quality target.

	Marchesotti et al. (US 2008/0278744) discloses the operator decides to alter the printing parameters, the operator at this point of the workflow performs an iterative testing and aesthetic enhancement cycle in order to converge towards a set of parameters that produces the best perceptual quality.
	Saito (US 2008/0304102) discloses operation processing procedure performed by the job management apparatus when setups are displayed for each of the exception setting levels, and a job that completed print processing is edited for each of the exception setting levels.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675